Order entered April 30, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01382-CV

                               STEVEN E. BROWN, Appellant

                                                V.

                            BANK OF AMERICA, N.A., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-02170

                                            ORDER
       We GRANT appellant’s April 26, 2013 motion for an extension of time to file a reply

brief. Appellant shall file his reply brief on or before Monday, June 3, 2013.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE